UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-6720 A. Full title of the plan: A.T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN B. Name of Issuer of securities held pursuant to the plan and address of its principal executive office: A. T. CROSS COMPANY ONE ALBION ROAD LINCOLN, RHODE ISLAND02865 A.T. Cross Company Defined Contribution Retirement Plan Financial Statements for the Years Ended December31, 2011 and 2010 with Supplemental Schedule and Report of Independent Registered Public Accounting Firm A.T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM1 FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2: Statements of Net Assets Available for Benefits2 Statements of Changes in Net Assets Available for Benefits3 Notes to Financial Statements4-9 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2011: Form 5500 - Schedule H, Line 4i - Schedule of Assets (Held at End of Year)10 All other schedules required by 29 CFR 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Employee Retirement Plan Committee, Participants and Trustees of the A.T. Cross Company Defined Contribution Retirement Plan: We have audited the accompanying statements of net assets available for benefits of A.T. Cross Company Defined Contribution Retirement Plan (the “Plan”) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2011 and 2010, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in our audit of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ STOWE & DEGON LLC June 15, 2012 A.T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 ASSETS: Investments at fair value A.T. Cross Company common stock Mutual funds Common/collective trust Total investments Receivables Employer contributions Participant notes Total receivables NET ASSETS REFLECTING INVESTMENTS AT FAIR VALUE Adjustment from fair value to contract value for fully benefit-responsive investment contract NET ASSETS AVAILABLE FOR BENEFITS See notes to financial statements -2- A.T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEARS ENDED DECEMBER 31, 2 ADDITIONS: Investment income (loss): Net appreciation (depreciation) in fair value of investments Interest and dividend income Other receipts Total investment income (loss) Interest on participant notes Contributions: Participants Employer Total contributions Total additions DEDUCTIONS: Administrative expenses Benefits paid to participants Total deductions NET DECREASE NET ASSETS AVAILABLE FOR BENEFITS: Beginning of year End of year See notes to financial statements -3- A.T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS YEARS ENDED DECEMBER 31, 2 1. DESCRIPTION OF THE PLAN The following description of the A.T. Cross Company Defined Contribution Retirement Plan (the“Plan”) provides general information only. Participants should refer to the Plan document for more complete information. General -The Plan is a defined contribution plan covering substantially all employees of A.T. Cross Company (the “Company”). The Plan is administered by a committee of three people appointed by the Company (the “Retirement Plan Committee”) and is subject to the Employee Retirement Income Security Act of 1974 (“ERISA”). Trustee of the Plan - Bank of America, N.A. is the trustee of the Plan. As trustee, Bank of America, N.A. holds the Plan’s assets, maintains the accounting records of the Plan, and invests the Plan’s assets. The trustee makes distributions in accordance with instructions of the Plan administrator. Eligibility - Employees become eligible to participate in the Plan beginning the first quarter coincident with or next following their date of hire. Contributions-Upon entry into the Plan, a participant may contribute to the Plan an amount equal to any percentage from 1 percent through 25 percent of his or her annual salary. The Company makes matching contributions to the Plan in an amount equal to 100 percent of each participant’s contribution of 2 percent or less of the participant’s salary, and 50 percent of each participant’s contribution in excess of 2 percent and up to a maximum of 6 percent of the participant’s salary. The Plan also allows for profit-sharing contributions at the discretion of the Board of Directors. A participant must complete one year of service and be employed on the last day of the Plan year in order to receive an allocation of profit-sharing contributions. There were no Company discretionary profit-sharing contributions made for the years ended December 31, 2011 and 2010. The Plan was amended in 2006 to provide for an additional year-end “Core Contribution” that mirrors the vesting schedule of the employer match.Under the amendment the Company is required to provide a contribution to the Plan, allocated to each employee eligible to participate in the Plan and who is employed as of the last day of the Plan year, representing 2 percent of eligible compensation paid to each eligible employee during the plan year.This contribution amounted to $245,763 and $242,454 for 2011 and 2010, respectively, and was remitted to the Plan in 2012 and 2011, respectively. Contributions are subject to certain Internal Revenue Code (IRC) limitations. Participant Accounts -Each participant’s account is credited with the participant’s contribution, the Company’s matching contribution, and allocations of (1) Company discretionary profit-sharing contributions, (2) Company year-end “Core Contributions”, and (3) Plan earnings and losses and certain fund management fees. Allocations of Company discretionary profit-sharing contributions and year-end “Core Contributions” are based on the participant’s eligible compensation. Allocations of Plan earnings, Plan losses and certain fund management fees are based on participant account balances. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. -4- 1. DESCRIPTION OF THE PLAN (CONTINUED) Investments - Participants direct the investment of their contributions and all Company contributions into various investment options offered by the Plan. The Plan offers several mutual funds, a common/collective trust and Company common stock as investment options for participants. Participant Notes - Participants may borrow from their accounts a minimum of $1,000 up to the lesser of 50 percent of their vested account balances or $50,000. Loans are repaid through payroll deductions, and the period of repayment for any loan cannot exceed five years. A participant may repay the entire outstanding balance of his or her loan at any time. Participants are limited to one outstanding loan at a time. Each loan is secured by the balance in the participant’s account and bears interest at rates commensurate with prevailing rates. The methodology for determining loan interest rates, as designated by the loan procedure, is Prime rate plus one percent. Withdrawals - Withdrawals from the participant’s vested portion of the Plan are permitted prior to retirement if the participant is able to demonstrate financial hardship as defined by the Code. Additionally, participants that are active status may take a normal retirement in-service distribution at age 65 in an amount up to 100% of the vested account balance. Vesting - Participants are vested immediately in their contributions plus actual earnings thereon. Vesting in the Company’s contributions is at a rate of 20 percent for each year a participant works 1,000 hours. If a participant leaves the Company prior to becoming 100 percent vested in the Company’s contributions and does not return to work at the Company within one year, the non-vested portion of the Company’s contributions will be forfeited. Forfeited Accounts – At December 31, 2011 and 2010, forfeited nonvested accounts totaled $4,153 and $11,051, respectively. Forfeited matching contributions will be used to reduce future Company matching contributions. Forfeited profit-sharing contributions will be redistributed to current participants based on their prior year compensation. For the years ended December 31, 2011 and 2010, forfeitures of $14,309 and $79,540, respectively, were used to reduce matching contributions made by the Company. Payment of Benefits - Upon early or normal retirement, as defined by the Plan, a participant can elect to receive a lump-sum distribution equal to the vested interest in his or her account, or, alternatively, to have the Plan establish a monthly payment schedule to distribute the benefits in substantially equal installments to the participant over a period of time. Administrative Expenses - All reasonable expenses of administering the Plan may be paid from assets of the Plan. Alternatively, the Company may, at its discretion, pay any or all such expenses. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting - The financial statements of the Plan are prepared on the accrual basis of accounting. Investment contracts held by a defined-contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan. The statement of net assets available for benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The statement of changes in net assets available for benefits is prepared on a contract value basis. -5- 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and changes therein and disclosure of contingent assets and liabilities. Actual results could differ from those estimates. Investment Valuation and Income Recognition - Investments are reported at fair value. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.See Note 4 for a discussion of fair value measurements. Purchases and sales of securities are recorded on the trade-date basis. Interest income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date.Net appreciation includes the Plan’s gains and losses on investments bought and sold as well as held during the year. Benefits - Benefits are recorded when paid. Participant Notes - Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent participant notes are reclassified as distributions based upon the terms of the plan document. 3. INVESTMENTS Investments that represented five percent or more of the Plan’s net assets available for benefits at December31 are as follows: Putnam Stable Value Class 50 $- Janus Balanced Fund Delaware Diversifed Income Fund Columbia Acorn Fund Putnam Voyager Fund - American Funds Europacific Growth Fund Stable Asset Fund for Employee Benefit Plans - American Funds Growth Fund of America - During 2011 and 2010, the Plan’s investments (including investments bought and sold, as well as held during the year) appreciated (depreciated) in value as follows: A.T. Cross Company common stock Mutual funds Net change in fair value -6- 4. FAIR VALUE MEASUREMENTS Financial Accounting Standards Board Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures, establishes a framework for measuring fair value.That framework provides a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy under ASC 820 are described below: · Level 1: Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Plan has the ability to access. · Level 2: Inputs to the valuation method include:quoted prices for similar assets and liabilities in active markets, quoted prices for identical or similar assets and liabilities in inactive markets, inputs other than quoted prices that are observable for the asset or liability, or inputs that are derived principally from or corroborated by observable market data by correlation or other means.If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. · Level 3: Inputs to the valuation method are unobservable and significant to the fair value measurement. The asset or liability’s fair value measurement within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement.Valuation techniques used need to maximize the use of observable inputs and minimize the use of unobservable inputs. Following is a description of the valuation methodologies used for assets measured at fair value.There have been no changes in the methodologies used at December 31, 2011 and 2010: Common stock – valued at the closing price reported on the active market on which the securities are traded. Mutual funds – valued at the net asset value of shares held by the Plan at year end as reported on the active market on which the shares are traded. Common collective trust – valued at the net asset value calculated by the fund manager based on the underlying investments. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. -7- 4.FAIR VALUE MEASUREMENTS (CONTINUED) The following table sets forth, by level within the fair value hierarchy, the Plan’s investments at fair value as of December 31, 2011: Level 1 Level 2 Level 3 Total Common stock $- $- Mutual funds Growth funds - - Bond funds - - Balanced funds - - Value funds - - Target date funds - - Index funds - - Common collective trust - - Total investments at fair value $- The following table sets forth, by level within the fair value hierarchy, the Plan’s investments at fair value as of December 31, 2010: Level 1 Level 2 Level 3 Total Common stock $- $- Mutual funds Growth funds - - Bond funds - - Balanced funds - - Value funds - - Target date funds - - Index funds - - Common collective trust - - Total investments at fair value $- 5. TRANSACTIONS WITH PARTIES-IN-INTEREST The Plan’s investments include shares of mutual funds and a common collective trust managed by Bank of America, N.A., the trustee. The transactions in these investments qualify as party-in-interest transactions. Fees paid by the Plan to the trustee for fund administrative expenses amounted to $6,848 and $18,336 in 2011 and 2010, respectively. At December 31, 2011and 2010, the Plan held 78,234 and 92,034 shares of common stock of the Company, with a cost basis of $398,116 and $421,980, respectively. -8- 6. RISKS AND UNCERTAINTIES The Plan invests in various investment securities. Investment securities are exposed to various risks such as interest rate, market and credit risks. Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statements of net assets available for benefits. 7. PLAN TERMINATION Although it has not expressed any intention to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions set forth in ERISA. In the event that the Plan is terminated, participants would become fully vested in their accounts. 8. TAX STATUS OF THE PLAN The Internal Revenue Service has determined and informed the Company, by a letter dated April 30, 2004, that the Plan and related trust were designed in accordance with the applicable regulations of the Code. Although the Plan has been amended since receiving the determination letter, the plan administrator and the Plan’s tax counsel believe that the Plan is designed and is currently being operated in compliance with applicable requirements of the IRC. Accounting principles generally accepted in the United States of America require plan management toevaluate tax positions taken by the Plan and recognize a tax liability (or asset) if the Plan has taken anuncertain position that more likely than not would not be sustained upon examination by the Internal Revenue Service. The plan administrator has analyzed the tax positions taken by the Plan and has concluded that as of December 31, 2011, there are no uncertain positions taken or expected to be taken that would require recognition of a liability (or asset) or disclosure in the financial statements. The Plan is subject to routine audits by taxing jurisdictions; however, there are currently no audits for any tax periods in progress. The plan administrator believes it is no longer subject to income tax examinations for years prior to 2008. ***** -9- A.T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN EIN:05-0126220 PLAN:002 FORM 5500—SCHEDULE H, LINE 4i—SCHEDULE OF ASSETS (HELD AT END OF YEAR) DECEMBER 31, 2011 (a) (b)Identity of Issue, (c )Description of Investment, (d) Cost (e)Current Borrower, Lessor Including Maturity Date, Value or Similar Party Rate of Interest, Collateral, Par or Maturity Value * A.T. Cross Company Common stock ** American Funds American Funds EuroPacific Growth Fund ** Columbia Columbia Acorn Fund ** Columbia Columbia Large Cap Index Fund ** Delaware Delaware Diversified Income Fund ** Fidelity Fidelity Advisor Freedom Income Fund ** Fidelity Fidelity Advisor Freedom 2010 Fund ** Fidelity Fidelity Advisor Freedom 2020 Fund ** Fidelity Fidelity Advisor Freedom 2030 Fund ** Fidelity Fidelity Advisor Freedom 2040 Fund ** Goldman Sachs Mid Cap Value Fund ** Janus Janus Balanced Fund ** Oppenheimer Oppenheimer Value Fund ** Putnam Putnam Voyager Fund ** Putnam Putnam Stable Value Class 50 ** Rainier Rainier Small/Mid Cap Equity Fund ** Royce Royce Value Plus - Service Fund ** * Plan participants Loans to participants with interest rates ranging from 4.25% to 9.25%, due in various installments through December 2016 TOTAL INVESTMENTS * Party in interest ** Cost information is not required for participant-directed investments and therefore is not included. -10- Exhibits: Exhibit 23 Consent of Independent Registered Public Accounting Firm SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustee has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. A. T. CROSS COMPANY DEFINED CONTRIBUTION RETIREMENT PLAN Date: June 21, 2012 By: Bank of America, N.A., Trustee By: /s/ JAMES F. FLEMING James F. Fleming Title: Vice President
